Case 19-25255       Doc 12   Filed 09/30/19 Entered 09/30/19 10:53:46          Desc Main
                               Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                        )   BANKRUPTCY CASE
                                               )
 ANTOINETTE A. LESURE,                         )   NO.: 19-25255
                                               )
          Debtor.                              )   CHAPTER 7
                                               )
                                               )   JUDGE: LASHONDA A. HUNT
                                               )


                                NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON October 9, 2019 at 10:00 am, or as soon
 thereafter as counsel may be heard, I shall appear before the Honorable LaShonda A.
 Hunt, U.S. Bankruptcy Judge, 219 S. Dearborn, Room 719, Chicago, Illinois 60604, and
 shall then and there present the attached Motion and at which time you may appear if you
 so desire.

                                   CERTIFICATION

        I, the undersigned Attorney, Certify that I served a copy of this Notice to the
 Addresses attached by electronic notice through ECF or by depositing the same at
 the U.S. Mail at 1 North Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on September
 30, 2019, with proper postage prepaid.

                                                   McCalla Raymer Leibert
                                                   Pierce, LLC
                                                   /s/Toni Townsend
                                                   Toni Townsend
                                                   ARDC# 6289370
                                                   1 N. Dearborn Suite 1200
                                                   Chicago, IL 60602
                                                   (312) 346-9088



  This is an attempt to collect a debt and any information obtained will be used for
                                     that purpose.
Case 19-25255      Doc 12       Filed 09/30/19 Entered 09/30/19 10:53:46     Desc Main
                                  Document     Page 2 of 5


                         NOTICE OF MOTION ADDRESSES

 To Trustee:                                          by Electronic Notice through ECF
 Deborah Kanner Ebner
 P. O. BOX 929
 GLENVIEW, IL 60025

 To Debtor:                                           Served via U.S. Mail
 Antoinette A. Lesure
 2611 W 82Nd St
 Chicago, Il 60652

 Antoinette A. Lesure
 8649 S Keeler
 Apt 1
 Chicago, IL 60652

 To Attorney:                                         by Electronic Notice through ECF
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 19-25255       Doc 12     Filed 09/30/19 Entered 09/30/19 10:53:46       Desc Main
                                   Document     Page 3 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
ANTOINETTE A. LESURE,                           )   NO.: 19-25255
                                                )
         Debtor.                                )   CHAPTER 7
                                                )
                                                )   JUDGE: LASHONDA A. HUNT
                                                )



                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper by and through its attorneys,

McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered

on the property located at 2611 W. 82nd Street, Chicago, Illinois 60652 be Modified stating as

follows:

   1.       On September 06, 2019, the above captioned Chapter 7 was filed.

   2.       Nationstar Mortgage LLC d/b/a Mr. Cooper services the first mortgage lien on the

            property located at 2611 W. 82nd Street, Chicago, Illinois 60652.

   3.       The debt is based on a January 25, 2013, Mortgage and Note in the original sum of

            $194,452.00.

   4.       As of September 11, 2019, the funds necessary to pay off Nationstar Mortgage LLC

            d/b/a Mr. Cooper on the above captioned account were approximately $204,689.66.

            Additional interest advances and charges may have accrued under the security

            instrument through the presentment of this motion. The Debtor's schedules list the

            fair market value of said property at $119,595.00.
Case 19-25255          Doc 12     Filed 09/30/19 Entered 09/30/19 10:53:46          Desc Main
                                    Document     Page 4 of 5


       5.   The account is currently due and owing to Nationstar Mortgage LLC d/b/a Mr.

            Cooper for the September 2017 current mortgage payment and those thereafter.

 6.         Attorney’s fees and costs for this motion are due in the amount of $931.00.

 7.         The Debtor's mailing address is different from 2611 W. 82nd Street, Chicago, Illinois

            60652.

 8.         The Debtor has no equity in the property located at 2611 W. 82nd Street, Chicago,

            Illinois 60652 for the benefit of unsecured creditors.

 9.         Nationstar Mortgage LLC d/b/a Mr. Cooper continues to be injured each day it

            remains bound by the Automatic Stay.

 10.        Nationstar Mortgage LLC d/b/a Mr. Cooper is not adequately protected.

 11.        The property located at 2611 W. 82nd Street, Chicago, Illinois 60652 is not necessary

            for the Debtor's reorganization.

 12.        The Debtor has scheduled an intention to surrender the property.

 13.        Nationstar Mortgage LLC d/b/a Mr. Cooper directly or through an agent, has

            possession of the promissory note and held the note at the time of filing of the

            Movant’s Motion for Relief from the Stay.

 14.        No cause exists to delay the enforcement and implementation of relief and

            Bankruptcy Rule 4001(a)(3) should be waived.
  Case 19-25255      Doc 12     Filed 09/30/19 Entered 09/30/19 10:53:46          Desc Main
                                  Document     Page 5 of 5


       WHEREFORE, YOUR MOVANT PRAYS that the Automatic Stay be modified and that

Bankruptcy Rule 4001(a)(3) should be waived as not applicable, and for such other relief as this

Court deems just.


                                                   Nationstar Mortgage LLC d/b/a Mr. Cooper




                                                   McCalla Raymer Leibert Pierce, LLC

                                         By:       /s/Toni Townsend
                                                   Toni Townsend
                                                   Illinois Bar No. 6289370
                                                   Attorney for Creditor
                                                   1 N. Dearborn Suite 1200
                                                   Chicago, IL 60602
                                                   Phone: (312) 346-9088
                                                   Fax: (312) 551-4400
                                                   Email: ILpleadings@mrpllc.com
